FAHY, Senior Circuit Judge
(dissenting) .
As the court points out, the trial court found the reopened 1965 case was terminated by the State Commission in July of that year. No complaint was filed with the Equal Employment Opportunity Commission within thirty days thereafter. It follows, I agree, that § 706(d) (42 U.S.C.A. § 2000e-5(d)) was not complied with, insofar as the reopened 1965 case is concerned. However, on May 23, 1966, as the court also points out, appellant sent a letter complaint to EEOC. Since the discrimination of which he had complained to the State Commission, and now complained to EEOC, was of a character which continued to the time of the filing, this complaint, if it were handled so as to meet the procedural requirements of the Act, initiated a new case.
To recognize that some discrimination is of a continuing character is not to say that repetitious complaints or re-openings may be unlimited. An administrative agency, as well as a court, has the power to prevent abuse of its process. But I find no such abuse here, just as this court found none when it accepted as valid an oral renewal in 1965 of Love’s formal complaint made before the State Commission in 1963. In fact, our court now comments that had appellant filed his present complaint with EEOC within thirty days after he was notified that his 1965 complaint to the State Commission was terminated “there would be no question as to the (EEOC’s) au*55thority to act on such a complaint.” The court makes no mention, however, of the requirement in § 706(d) (42 U.S. C.A. § 2000e-5(d)) that a valid complaint to EEOC, if a state commission has taken jurisdiction, must be made within 210 days after the alleged employment practice occurred or within 30 days after receiving notice of the termination of state proceedings, whichever is earlier. If Love’s renewed complaint before the State Commission in 1965 was not justified by a continuing discrimination, any complaint to EEOC at this later time would clearly have been filed more than 210 days after the alleged unlawful employment practice which led to the 1963 complaint.
The absence of abuse is further evidenced by the acquiescence of all the parties in the propriety of the present proceedings as they went forward before EEOC. That agency treated the complaint of May 23,1966 as a new complaint or renewal of an earlier one, not as an untimely effort to confer jurisdiction upon EEOC after the termination of earlier proceedings. Perhaps even more significantly, it was so treated by the State Commission itself. Furthermore, in the ensuing proceedings before EEOC, the Pullman Company also so treated it. It was only after EEOC had itself terminated the case initiated by the May 23, 1966 complaint and Love timely went to the District Court that the Pullman Company raised there the objection now accepted by our court.
It is apparent that the complaint of May 23, 1966 cannot be considered an abuse of the statutory scheme. This court nevertheless holds that EEOC’s referral of this complaint to the State Commission was not compliance with § 706(b) (42 U.S.C.A. § 2000e-5(b)). The court correctly observes that § 706 (b) requires a complaint of employment discrimination to be filed before a state commission, if one exists, before it is to be considered by EEOC. To meet this requirement of the Act, EEOC adopted the practice of referring a charge, mistakenly filed initially with it, to the appropriate state agency, EEOC subsequently assuming jurisdiction.1 The authority of EEOC to make such referrals has been embodied in an amendment of Regulation § 1601.12 (F.R.Doc. 68-13553, eff. Nov. 7, 1968):
The aggrieved party shall be notified, in writing, that the document which he sent to the Commission has been forwarded to the state or local agency pursuant to the provisions of § 706 (b), and that unless the Commission is notified to the contrary, on the termination of state or local proceedings, or after 60 days have passed, whichever comes first, the Commission will' consider the charge to be filed with the Commission and commence processing the case.
This regulation was not in effect when EEOC referred Love’s complaint to the State Commission, but, as indicated above, it merely formalized the earlier Commission procedure. That procedure, conforming to the statutory scheme, has been accepted, without being questioned, by the Third Circuit in International Bhd. of Elec. Workers, Local Union No. 5 v. EEOC, 398 F.2d 248 (3rd Cir. 1968). In that case, as in ours, a charge of discrimination was originally filed with EEOC, which referred the complaint to the state agency. The charging party never made a formal complaint directly to the state agency. The court nevertheless tacitly found compliance with § 706(b). EEOC had proceeded upon the original complaint after a subsequent request by the complaining party that it assume jurisdiction.
EEOC’s past procedure and present regulations do not run counter to the policy of the Act. On the contrary, as the regulations state, “it is the intent of the Commission to thereby encourage the maximum degree of effectiveness in the state and local agencies.” 2 Yet, with *56no mention of the current regulations, the court rules inconsistently with them, and in my view thus unduly restricts the right of EEOC to entertain and expedite claims for which it has responsibility under the Act to seek a solution. I think we should keep in mind that,
[w]e are not dealing with businessmen-plaintiffs or plaintiffs accustomed to consulting lawyers about their rights. This law is a remedial one, and the Congressional purpose would not be furthered by making plaintiffs of the kind with which we are concerned, members of the working class who áre generally without substantial higher education, dot every “i” and cross every “t” on the way to the courthouse.3
The consistency of the EEOC procedure with the policy of the Act is emphasized by the facts of this case. The Colorado Commission, as a result of the 1963 and 1965 complaints, fully considered Love's complaint before EEOC was even aware of its existence. The State Commission had been unable to obtain an arrangement satisfactory to the parties, and, accordingly, terminated its proceedings. These unsuccessful efforts of the State Commission led Love to go to EEOC for relief. EEOC, in order to bring the matter within the statutory plan, that is, to enable the Colorado Commission to have the fullest opportunity to consider the complaint initially, referred it to that Commission. Because of the Colorado Commission’s acquaintance with the Love grievance and with his dissatisfaction with the result of its efforts, it informed EEOC that it would waive jurisdiction over the matter. Only at this point did EEOC assume jurisdiction. I think it was entitled to do so, and that after the termination of its proceedings the District Court obtained jurisdiction by the timely filing of suit by Love — that Love then came to the door of the court with quite valid credentials.4 Accordingly, I respectfully dissent in appeal No. 209-69 from the court’s affirmance of the District Court’s order dismissing Love’s complaint.5
Before LEWIS, Chief Judge, FAHY, Senior Circuit Judge *, and SETH, Circuit Judge.

. G.C. Opin. 11/18/65 & 12/2/65; Comm. Dec. 12/30/65.


. Reg. § 1601.12, supra.


. Antonopulos v. Aerojet-General Corp., 295 F.Supp. 1390, 1395 (E.D.Cal.1968).


. I do not read International Bhd. of Elec. Workers, Local Union No. 5 v. EEOC, supra, as does the court. Moreover, it should be noted that Washington v. Aerojet-General Corp., 282 F. Supp. 517 (C.D.Cal.1968), also cited by the court, relied upon the case in the District Court which was reversed by the Third Circuit in the IBEW case, supra. See footnote 9, 282 F.Supp. at 522. And EEOC v. Union Bank, 408 F.2d 867 (9th Cir. 1969), also cited, does not oppose the position I take; for there the matter seems never to have been before the State agency at all.


. The cross-appeal of the Pullman Company, before us in appeal No. 226-69, takes issue with the District Court’s ruling that the proceedings before the Colorado Commission were validly reopened in 1965, a ruling with which this court agrees. It is unnecessary for me to take a position on this matter since in any event I conclude that the complaint of May 23, 1966, validly set in motion proceedings which led to the timely filing by Love of his complaint in the District Court which in my opinion gave that court jurisdiction.


 Of the United States Court of Appeals for the District of Columbia Circuit, sitting by designation.